UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
SHIPPING & FINANCE, LTD.,

                      Plaintiff,

           - against -                           MEMORANDUM AND ORDER

ANERI JEWELS LLC,                                 19 Civ. 1293 (NRB)

                     Defendant.
------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE



     Aneri Jewels LLC (“Aneri”) moves to dismiss the first amended

complaint of Shipping & Finance, Ltd. (“SFL”).        The Court grants

Aneri’s motion for the reasons stated below.

                                 Background

     SFL provides investment banking and financing services to its

clients. First Am. Compl. (“FAC”) ¶ 6. Aneri distributes jewelry.

FAC ¶ 7. Laxmi Diamond Pvt. Ltd. (“Laxmi”), which is headquartered

in India, owns Aneri.     FAC ¶ 8.

     In February 2018, SFL and Aneri executed an Advisory and

Financing Agreement (the “Agreement”) for SFL to “act as [the]

exclusive financial advisor and placement agent to [Aneri] for

raising working capital or other debt financing in connection for

[sic]   [Aneri’s]   New   York   operations   (‘Proposed   Financing’).”

Declaration of Stephen Wagner, Ex. 2 (“AFA”) at 1.            Under the
Agreement, SFL was to perform various services in order to procure

financing proposals from lenders for Aneri. AFA at 1.

        In exchange for those services, Aneri agreed to pay SFL a

“Success Fee,” which the Agreement defined as 2% of “the amount of

debt financing stated in the loan facility agreement from the

Lender.”    AFA at 2.   The Agreement provided that Aneri would pay

SFL half of the success fee “once the sanction letter is signed”

and the other half “at the time of the first disbursement.”      AFA

at 2.    A “sanction letter” is another name for a term sheet.   FAC

¶ 16.      Aneri also “agree[d] to reimburse SFL . . . for its

reasonable out-of-pocket and travel expenses incurred in . . .

performance of the service[s] hereunder” so long as SFL “s[ought]

approval for th[ose] expenses in advance . . . .”    AFA at 2.

     The Agreement contained a termination clause under which

“[t]he engagement may be terminated by [Aneri] or [SFL] at any

time upon written notice to the other party 120 days following the

execution date of this Agreement . . . .”    AFA at 2.   It provided

that New York law governed its terms, and a merger clause stated

that the Agreement was “the sole and entire Agreement between the

parties . . . and supersedes all prior agreements, representations

and understandings of the parties.”   AFA at 2.   SFL negotiated the

terms of the Agreement with Laxmi in India.    FAC ¶ 10.




                                  2
     Between February and August 2018, SFL prepared marketing

materials,   met     with    lenders,    and   ultimately     secured   multiple

funding proposals for Aneri.          FAC ¶¶ 21-24.     One of those lenders

was Sterling National Bank (“Sterling”), with which SFL negotiated

a draft sanction letter.          FAC ¶¶ 25-26.    Aneri did not approve of

the letter’s terms, however, so it asked SFL to renegotiate them

with Sterling.        FAC ¶ 27-28.           On August 22, 2018, Sterling

presented    Aneri    with    a   sanction     letter   for   $18   million   of

financing, which Sterling had signed and which contained an empty

signature block for Aneri to sign.              See Declaration of Sampath

Kumar (“Kumar Decl.”), Ex. H.

     On August 31, 2018, Aneri emailed SFL a letter terminating

the Agreement.       FAC ¶ 30.     The next month, Sterling notified SFL

that Aneri had declined to sign Sterling’s August 22 sanction

letter, and had instead agreed to financing with Israel Discount

Bank (“IDB”).      FAC ¶¶ 32, 34.       SFL did not introduce Aneri to IDB.

Pl.’s Opp. to Def.’s Mot. to Dismiss (“Opp.”) at 6.                     Prior to

August 22, SFL was aware that Aneri had been in negotiations with

IDB, and Aneri’s President had told SFL that Aneri “would be ‘fair’

and ‘take care’ of SFL” if Aneri reached an agreement with IDB.

See FAC ¶ 35.       Upon learning of Aneri’s agreement with IDB, SFL

demanded that Aneri pay it half of the success fee, or $180,000,




                                         3
for its procurement of Sterling’s August 22 sanction letter, but

Aneri declined to do so.   FAC ¶¶ 37-38.

      In February 2019, SFL filed a complaint against Aneri, which

it amended the next month.      The first amended complaint (the

“complaint”) asserted two causes of action.     First, it claimed

breach of contract for Aneri’s failure to pay SFL half of the

success fee for Sterling’s August 22 sanction letter.   FAC ¶¶ 40-

46.   Second, it maintained that by negotiating and agreeing to

financing with IDB, Aneri “deprived [SFL] of payment under the

Agreement” in violation of the implied covenant of good faith and

fair dealing.   FAC ¶¶ 49-52.    Aneri now moves to dismiss both

claims pursuant to Federal Rule of Civil Procedure 12(b)(6).

                            Discussion

      The Court may dismiss the complaint if it “fail[s] to state

a claim upon which relief can be granted.”       Fed. R. Civ. P.

12(b)(6).   “‘To survive a motion to dismiss’” on this basis, “‘a

complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 118, 122 (2d

Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

If a contract’s language is clear and unambiguous, then the Court

may dismiss a breach of contract claim on a motion to dismiss under




                                 4
Rule 12(b)(6).    See, e.g., Advanced Mktg. Grp., Inc. v. Bus.

Payment Sys., LLC, 300 Fed. App’x 48, 49 (2d Cir. 2008).

     Under New York law, which the parties concur governs the

Agreement, the elements of a breach of contract claim are “(1) the

existence of a contract, (2) performance by the party seeking

recovery, (3) non-performance by the other party, and (4) damages

attributable to the breach.” RCN Telecom Serv., Inc. v. 202 Centre

St. Realty LLC, 156 Fed. App’x 349, 350-51 (2d Cir. 2005).   Whether

SFL has pled this claim turns on whether Sterling’s August 22

sanction letter was “signed” within the meaning of the Agreement.

See AFA at 2 (providing that half of the success fee “is due once

the sanction letter is signed” (emphasis added)).        While SFL

contends that the sanction letter was “signed” because Sterling

had signed it, Aneri maintains that it was not because Aneri had

not signed it.    Thus, the question presented is whether the

contractual term “signed” required Aneri to have signed the letter

before it became obligated to pay half of the success fee.

     “The threshold question in a dispute over the meaning of a

contract is whether the contract terms are ambiguous.”   Revson v.

Cinque & Cinque, P.C., 221 F.3d 59, 66 (2d Cir. 2000) (applying

New York law). “Whether or not a writing is ambiguous is a question

of law to be resolved by the courts.”      W.W.W. Assoc., Inc. v.

Giancontieri, 566 N.E.2d 639, 641 (N.Y. 1990).       “Ambiguity is


                                5
determined by looking within the four corners of the document, not

to outside sources.”            Kass v. Kass, 696 N.E.2d 174, 180 (N.Y.

1998).     “Contract language is ambiguous if it is capable of more

than     one   meaning    when     viewed     objectively    by   a   reasonably

intelligent person who has examined the context of the entire

integrated agreement.”           Collins v. Harrison-Bode, 303 F.3d 429,

433 (2d Cir. 2002) (internal quotation marks omitted).

       When evaluating whether a contract is ambiguous, “[i]t is

black-letter     law     that    courts   must   reject     interpretations   of

agreement      provisions       that   are    commercially    unreasonable    or

illogical.”     Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC,

127 F.Supp. 3d 156, 174 (S.D.N.Y. 2015) (“Wells Fargo”); see also,

e.g., Greenwich Capital Fin. Prods., Inc. v. Negrin, 903 N.Y.S.2d

346, 348 (N.Y. App. Div., 1st Dep’t 2010) (“a contract should not

be interpreted to produce a result that is absurd, commercially

unreasonable[,] or contrary to the reasonable expectations of the

parties” (internal quotation marks omitted)); Newmont Mines Ltd.

v. Hanover Ins. Co., 784 F.2d 127, 135 (2d Cir. 1986) (contracts

“should be examined in light of the business purposes sought to be

achieved by the parties and the plain meaning of the words chosen

by them to effect those purposes.” (internal quotation marks

omitted)).




                                          6
     SFL argues that the term “signed” is ambiguous because the

Agreement does not explicitly state by whom the sanction letter

must be signed for Aneri to owe SFL half of the success fee.                   See

Opp. at 8-9.       However, to deem the Agreement ambiguous for that

reason would ignore the precept that, “[i]n deciding whether an

agreement is ambiguous, ‘[p]articular words should be considered,

not as if isolated from the context, but in the light of the

obligation    as   a   whole   and   the    intention    of    the   parties    as

manifested thereby.’”      Collins, 303 F.3d at 433 (quoting Kass, 696

N.E.2d at 181).

     Evaluating the term “signed” in this broader context, the

Court concludes that it unambiguously required Aneri to have signed

the sanction letter.       The business purpose of SFL’s and Aneri’s

arrangement, as reflected in the Agreement, was for SFL to assist

Aneri in obtaining proposed financing for its New York operations.

If procurement of a sanction letter signed by a lender was alone

sufficient,    then    Aneri   would   be    committed    to    paying   a     fee

regardless of whether the terms of the letter were acceptable.

Such an interpretation would eviscerate “the business purposes

sought to be achieved” through the Agreement, Newmont Mines Ltd.,

784 F.2d at 135, and thus, contrary to New York law, would construe

the Agreement in a commercially unreasonable way, see, e.g., Wells

Fargo, 127 F.Supp. 3d at 174 (“courts must reject interpretations


                                       7
. . . that are commercially unreasonable”).                 Moreover, such a

reading would violate “a longstanding principle of New York law

that a construction of a contract . . . that would place one party

at the mercy of the other, should, if at all possible, be avoided.”

ERC 16W Ltd. P’ship v. Xanadu Mezz Holdings LLC, 943 N.Y.S.2d 493,

498 (N.Y. App. Div., 1st Dep’t 2012) (collecting cases).

        Accordingly, because “the contract is clear and unambiguous

on its face, the intent of the parties must be gleaned from within

the   four    corners   of   the   instrument,    and    not   from   extrinsic

evidence.”      Rainbow v. Swisher, 527 N.E.2d 258, 259 (N.Y. 1988);

see also W.W.W. Assoc., Inc., 566 N.E.2d at 642 (“It is well

settled that extrinsic and parol evidence is not admissible to

create an ambiguity in a written agreement which is complete and

clear and unambiguous upon its face.” (internal quotation marks

omitted)).

        SFL   nonetheless    argues   that   extrinsic    evidence     of   trade

practices in India, where the Agreement was negotiated, shows the

parties intended for the sanction letter to be “signed” even if

only the lender had signed it.             Specifically, it submitted with

its opposition papers a declaration from someone who was not

present at the negotiation, asserting that during it, SFL told

Laxmi    that   the   success   fee   was    “consistent”      with   “customary

practices” in India to pay half of it “upon presentation of an


                                       8
offer to provide financing upon the terms discussed with the

client.”   Kumar Decl. ¶ 25.        This declaration is inadmissible

hearsay and violates the Agreement’s merger clause.               SFL also

submitted a declaration from a former Indian bank manager stating

that Indian trade custom is to pay half of the fee upon receipt of

“an executable sanction letter,” and attaching a sanction letter

with a signature block to agree to “pay the Arranger’s fee” upon

“receipt of the Approval or confirmation letter from” the lender.

Declaration   of   Chakravarthy    Rangarajan    ¶   17,   Ex.   C.     This

declaration is irrelevant and is a transparent effort to create an

ambiguity where none exists. Moreover, in proffering it, SFL again

ignores the Agreement’s merger clause.          Even if the Court could

consider   these   declarations,     the   custom    they    describe    is

inconsistent with the Agreement’s requirement that the sanction

letter be “signed” because neither an offer nor an executable

letter must be signed.   See, e.g., Oswald v. Bagg, 151 N.Y.S. 1134,

1134 (N.Y. App. Div., 2d Dep’t 1915) (deeming unsigned written

document to be an offer); “Executable,” Oxford English Dictionary

Online (October 2019).




                                    9
      Accordingly, because Aneri did not sign Sterling’s August 22

sanction letter, it did not owe SFL any part of the success fee,

and the Court dismisses SFL’s claim for breach of contract. 1

      The Court also dismisses SFL’s claim for breach of the implied

covenant of good faith and fair dealing.                 That claim is based on

Aneri negotiating       and   agreeing      to   terms    with    IDB   instead   of

Sterling, thus “depriv[ing] [SFL] of payment under the Agreement,”

for which SFL seeks half of the success fee in damages.                     FAC ¶¶

48-52.     However, “where the relief sought by the plaintiff in

claiming   a   breach   of    the   implied      covenant    of   good   faith    is

intrinsically tied to the damages allegedly resulting from the

breach of contract, there is no separate and distinct wrong that

would give rise to an independent claim.”                   ARI & Co., Inc. v.

Regent Int’l Corp., 273 F.Supp. 2d 518, 522-23 (S.D.N.Y. 2003)

(internal quotation marks omitted) (dismissing breach of implied

covenant claim under New York law because “the damages it seeks to

recover are identical to those asserted in the breach of contract

claims”); see also, e.g., Harris v. Provident Life and Acc. Ins.

Co., 310 F.3d 73, 81 (2d Cir. 2002) (“New York law . . . does not

recognize a separate cause of action for breach of the implied


      1
       Contrary to SFL’s contention in its opposition brief, SFL cannot maintain
a breach of contract claim for Aneri’s failure to pay its out-of-pocket and
travel expenses because the complaint fails to allege not only any such
expenses, but also that SFL “s[ought] approval for [them],” as the Agreement
requires. AFA at 2.


                                       10
covenant of good faith and fair dealing when a breach of contract

claim, based upon the same facts, is also pled.").

                            Conclusion

     For the reasons stated above, the Court grants Aneri's motion

to dismiss and dismisses SFL's complaint with prejudice.   The Clerk

of Court is respectfully directed to terminate the motion pending

at docket entry 17, and to close the case.

          SO ORDERED.

Dated:    New York, New York
          October tl-1 , 2019
                                      £-~
                                      NAOMI REICE BUCHWALD
                                      UNITED STATES DISTRICT JUDGE




                                 11
